Title: To Thomas Jefferson from James Madison, 22 September 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Sep. 22. 1804
               
               I inclose the letter alluded to in my last from Mr. Merry to Mr. Wagner; also a letter from Barney & one from L. Harris. I have authorized Mr. W. to forward any more information relating to Barney’s claims, to Mr Skipwith, reminding him that no further interposition could be made, unless you should so decide. A patronage of individual claims, besides its interference with the functions of the Board of Comrs, is the more delicate as a favorable decision in one case, might be rendered, by the limitation of the sum to be dispensed, injurious in others. As to the Citizenship of Barney, it is probably sound, and can therefore be shewn by himself. How far it may have been suspended quoad certain purposes by his temporary relations or special transactions, is a question more proper for judicial than Executive enquiry, and therefore falls naturally within that of the Board. When it appeared that the Board was leaning to an opinion that a foreign partnership in one business, disqualified a claimant on the score of another altogether distinct, the subject was with others committed to Mr. Livingston, for arrangement with the French Govt. The letter from Harris is a further proof of the kindness of the Emperor Alexander. I wish however that with this obliging temper, there may not be blended some little view of drawing the U.S. into the politics of Russia. Considering the jealousy of other powers of Russia, and the possibility that Russia may get into the war, any formal connection of the U.S. with the Porte, under the auspices too of Russia, is a step suggesting much caution. The letter written last to our Consul will I hope put an end to his enterprizing patriotism. I inclose Pinkney’s last communications which you have already seen, that they may be at hand, if wanted during your talk with Yrujo.
               The diameter of the Boxes for my pipes is three inches & a half: the breadth of the ring 3 inches, admitting an entrance of 1½ inches into the ends of the logs, where they make a good joint.   I omitted to mention before I left you, that Dr. Winston on learning that you wd. want laborers promised to decide as soon as he reached Hanover whither he was bound, whether he could spare any & how many, and write to me immediately on the subject.
               Yrs. always with respectful attachmt
               
                  
                     James Madison
                  
               
            